Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore the finality is withdrawn or VACATED.  
In view of the Notice of Withdrawal from Issue filed on October 5, 2020, PROSECUTION IS HEREBY REOPENED.  
Detailed Action
Claims 2, 3 and 12 were previously cancelled, no claims were newly cancelled, claims 1 and 4-11 were previously amended, the disclosure was not further amended, and no new claims were added as per the amendment filed July 16, 2020.  Three Information Disclosure Statements (3 IDSs) filed September 10, 2020, November 18, 2020, and April 13, 2021 have been received with all cited references, annotated, and made of record.  Examiner respectfully reminds applicant that certified English language translation(s) of priority document(s) may be necessary to perfect applicant’s priority claim.  
Claims 1 and 4-11 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
s 1 and 4-11 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Yoshimura et al. ‘058 (PTO-1449 #1B; US 6,147,058; issued 11/14/2000).  
Applicant is referred to the ‘058 reference in its Abstract, in its disclosure at column 14 line 12, and at claims 1-2 at column 22-23, wherein the active ingredient and its glycerin–based pharmaceutical compositions have been disclosed, thereby anticipating the instant claimed subject matter.  
Claims 1 and 4-11 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Hostetler et al. ‘783 (PTO-1449 #12; FOR. Ref. #1; WO 2007/130,783).  
Applicant is referred to the ‘783 reference at pages 6 and 13, both at lines 17-18, and page 19 at line 19 has disclosed the instant claimed active ingredient, and its combination with glycerol as the carrier in a pharmaceutical composition, thereby anticipating the instant claimed subject matter.  
No claim is allowed.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

LECrane:lec
08/10/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600